Exhibit 10.2
 
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (the "Security Agreement") is executed as of June 29,
2016, by Summer Energy, LLC, a Texas limited liability company, whose address is
800 Bering Drive, Suite 260, Houston, Texas 77057-2228 (hereinafter called
"Borrower") to and in favor of Blue Water Capital Funding, LLC, a Florida
limited liability company, whose address is 9855 West 78th Street, Suite 300,
Eden Prairie, Minnesota 55344 (hereinafter called "Lender").  Borrower does
hereby grant to Lender a security interest in the following described property
(hereinafter called "Collateral"):


1. Collateral.



A. All equipment of Borrower, whether now owned or hereafter acquired,
including, but not limited to, all present and future machinery, fixtures, parts
and tools, and goods described in any equipment schedule or list herewith or
hereafter furnished to Lender by Borrower (but no such schedule or list need be
furnished in order for the security interest granted herein to be valid as to
all of Borrower's equipment).




B. All inventory of Borrower, including but not limited to (i) personal property
which are held for sale or lease or are furnished or are to be furnished under a
contract of service or which constitute raw materials, work in process or
materials used or consumed or to be used or consumed in the Borrower's business,
(ii) all inventory, wherever located, evidenced by negotiable and non-negotiable
documents of title, warehouse receipts and bills of lading, and (iii) all of the
Borrower's rights in, to and under all purchase orders now owned or hereinafter
received or acquired by it for goods or services, whether now owned or hereafter
acquired and wherever located.




C. Each and every right of Borrower for the payment of money, whether such right
to payment now exists or hereafter arises, whether such right to payment arises
out of a sale, lease or other disposition of goods or other property by
Borrower, out of a loan by Borrower, out of the overpayment of taxes or other
liabilities of Borrower, or otherwise arises under any contract or agreement,
whether such right to payment is or is not already earned by performance, and
howsoever such right to payment may be evidenced, together with all other rights
and interests (including all liens and security interests) which Borrower may at
any time have by law or agreement against any account Borrower or other obligor
obligated to make any such payment or against any of the property of such
account Borrower or other obligor; all including, but not limited to, all
present and future debt instruments, chattel paper, loans and obligations
receivables, accounts or accounts receivable, tax refunds and accounts,
including checking, escrow, deposit, maintenance, earnest money and certificate
of deposits.




D. All general intangibles of Borrower, whether now owned or hereafter acquired,
including, but not limited to, applications for patents, copyrights, trademarks,
trade secrets, goodwill, trade names, customer lists, permits and franchises,
and the right to use Borrower's name.



1

--------------------------------------------------------------------------------

All substitutions and replacements for and products of any of the foregoing
property not constituting consumer goods and together with proceeds of any and
all of the foregoing property and, in case of all tangible collateral, together
with all accessions and, except in the case of consumer goods, together with all
accessories, attachments, parts, equipment and repairs now or hereafter attached
or affixed to or used in connection with any such goods.


2. To secure prompt payment to Lender at the address stated above or such other
place as designated in that certain a Revolving Promissory Note of even date
herewith, executed by Borrower to and in favor of Lender in the sum of Five
Million and no/100 Dollars ($5,000,000.00) with interest as provided therein,
and any and all extensions and renewals thereof, and any and all future advances
made by Lender to Borrower at Lender's option, together with all other
liabilities of Borrower to Lender (primarily, secondarily, direct, contingent,
sole, joint, or several) due or to become due or which may have been heretofore,
or may be hereafter, contracted or acquired and the performance by Borrower of
all of the terms and conditions of this Security Agreement (hereinafter referred
to as "Obligations").  Lender shall be allowed to file any document, including a
UCC Financing Statement, to evidence the security interest granted by this
Security Agreement.


BORROWER WARRANTS, REPRESENTS AND AGREES THAT:


1. Borrower is or will be the owner of the Collateral which shall be acquired
after the date hereof, free of all liens, encumbrances and security interests
except the security interest hereby created and the security interests in favor
of DTE Energy Trading, Inc. as described in the Subordination Agreement.  For
the purpose of this Security Agreement, "Subordination Agreement" shall mean and
refer to that certain Subordination Agreement executed and delivered by Lender
whereby Lender agrees to subordinate its security interest in the assets of
Borrower to DTE Energy Trading, Inc., a Michigan corporation pursuant to that
certain Credit Agreement dated April 1, 2014, by and between Borrower and DTE
Energy Trading, Inc.


2. The execution, delivery and performance of this Security Agreement and the
creation of the security interests provided for herein (i) are within the
Borrower's limited liability company power, (ii) have been duly authorized by
all necessary limited liability company action, (iii) are not in contravention
of any provisions of the Borrower's certificate of formation or limited
liability company agreement, (iv) do not violate any law or regulation or any
order or decree of any court of government instrumentality applicable to the
Borrower, (v) do not conflict with or result in a breach of, or constitute
default under, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which the Borrower is a party or by which it or any of its
properties are bound, and (vi) do not require the consent or approval of any
governmental body, agency or official or other person other than those that have
been obtained.  This Security Agreement has been duly executed and delivered by
the Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforceability of creditors' rights generally and by general provisions of
equity (regardless of whether such enforceability is considered a proceeding in
equity or at law).
2

--------------------------------------------------------------------------------



3. Any and all accounts receivable which are Collateral are genuine and
enforceable, and there are no offsets, counterclaims, or defenses to any of
them.


4. Borrower's inventory, books, records, contract rights and other property
above specified relating to the Collateral are or will be kept  at the address
of the Borrower on the first page of this Security Agreement and Borrower will
not, without the prior written consent of Lender, remove or permit the same to
be removed from the location or locations set forth above.


5. Borrower will keep the Collateral insured at all times against loss by fire
and/or other hazards concerning which, in the judgment of Lender, insurance
protection is reasonably necessary, in a company or companies satisfactory to
Lender and in amounts sufficient to protect Lender against loss or damage to
said Collateral and will pay the premiums therefor; that such policy or policies
of insurance will be delivered to and held by Lender, together with loss payable
clauses in favor of Lender as its interest may appear, in form satisfactory to
Lender.


6. No financing statement covering the Collateral, or any part thereof, is on
file in any public office in connection with financing granted to Borrower
concurrent herewith and the Lender.


7. Borrower will at any time or times hereafter execute such financing
statements and other instruments and perform such acts as Lender may request to
establish and maintain a valid security interest in the Collateral, and will pay
all costs of filing and recording.


8. Upon an Event of Default and until Lender shall notify Borrower of the
revocation of such power and authority, Borrower will, at its own expense,
endeavor to collect, as and when due, any accounts which are Collateral.  Upon
the occurrence of an Event of Default (as defined herein) Borrower will, at the
Lender's request, deliver all proceeds of such collections to Lender at its
request.


9. Borrower will not lien, pledge or take any action or inaction which would
cause a material adverse change in  any accounts which are Collateral without
the prior written consent of Lender.


10. At any time after an Event of Default, Lender may, and at the request of
Lender Borrower shall, promptly notify any account borrower or obligor of any
account, instrument, chattel paper, other right to payment or general intangible
constituting Collateral that the same has been assigned to Lender and direct
such account borrower or obligor to make all future payments to Lender.


11. Borrower will at all times keep accurate and complete records of the
Collateral and permit Lender to inspect the same, and the Collateral, at all
reasonable times.  Borrower will, upon request of Lender, furnish to Lender such
reports and statements as Lender may request with respect to the Collateral and
the operation of the Property.
3

--------------------------------------------------------------------------------



12. Upon the occurrence and continuance of an Event of Default, Lender, in the
name and on behalf of the Borrower or, at its option in its own name, may
perform or observe such agreements and take any action which Lender may deem
necessary or desirable to cure or correct such failure. Upon the occurrence and
continuance of an Event of Default, Borrower irrevocably authorizes Lender and
grants Lender a limited power of attorney in the name and on behalf of Borrower
or, at its option in its own name, to take any action deemed by Lender to be
necessary or desirable to establish, perfect, protect or enforce the security
interest created by this Security Agreement.


13. Borrower will keep and maintain the Collateral in good order and repair and
will not sell, encumber, offer to sell, transfer, lease or otherwise dispose of
the Collateral other than in the ordinary course of its business without the
written consent of Lender.


14. Borrower will advise Lender promptly and in reasonable detail, (i) of any
lien, security interest, encumbrance or claim made or asserted against any of
the Collateral, other than that of DTE Energy as described in the Subordination
Agreement, (ii) of any material change in the composition of the Collateral, and
(iii) of the occurrence of any other event which would have a material effect on
the aggregate value of the Collateral or on the security interests granted to
the Lender in this Security Agreement.


15. Until the occurrence of an Event of Default, the Borrower shall be entitled
to possession of the Collateral.


16. Borrower shall be in default under this Security Agreement upon the
occurrence of an Event of Default under the Loan Agreement, or if any covenant,
warranty or representation of this Security Agreement shall prove to be untrue
in any material respect.


17. In the event of an occurrence of an Event of Default:



(a) Lender shall have the right, at its option and without demand or notice, to
declare all or any part of the Obligations immediately due and payable;




(b) Lender may exercise, in addition to the rights and remedies granted hereby,
all of the rights and remedies of a Lender under the Uniform Commercial Code or
any other applicable law;




(c) Lender may effect all necessary insurance, pay the premiums thereon, and may
pay any taxes, liens and encumbrances on the Collateral, and any such payments
made by Lender with interest at the highest legal rate allowed by law shall be a
part of the Obligations;




(d) Borrower agrees to make the Collateral available to Lender; and



4

--------------------------------------------------------------------------------

(e) Borrower agrees to pay all costs and expenses of Lender, including
reasonable attorneys' fees, in the collection of any of the Obligations or the
enforcement of any of Lender's rights.




(f) Lender may by judicial process, or without judicial process if it can done
without breach of the peace, enter any premises where any of such Collateral is
or may be located, and without charge or liability to Lender, seize and remove
such Collateral from such premises and have access to and use of the Borrower's
books and records relating to such Collateral.



18. The following terms and conditions shall apply to this Security Agreement:



(a) If any notification of intended disposition of any of the Collateral is
required by law, such notification shall be deemed reasonable and properly given
if mailed at least ten (10) days before such disposition, postage prepaid,
addressed to Borrower at the address shown herein.




(b) Waiver of any default hereunder by Lender shall not be a waiver of any other
default or of a same default on a later occasion.  No delay or failure by Lender
to exercise any right or remedy shall be a waiver of such right or remedy and no
single or partial exercise by Lender of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy at any
other time.




(c) This Security Agreement and all rights and obligations hereunder, including
matters of construction, validity and performance, shall be governed by the laws
of Minnesota, without regard to principles of conflicts of law.  If any part of
this Security Agreement shall be adjudged invalid, the remainder shall not
thereby be invalidated.




(d) If more than one party shall sign this Security Agreement, the term
"Borrower" shall mean all such parties and each of them and all such parties
shall be jointly and severally obligated hereunder.  All rights of Lender shall
inure to the benefit of the Lender's successors and assigns, and all obligations
of Borrower shall bind Borrower's successors and assigns.




(e) This Security Agreement contains the entire agreement between the parties,
and no oral agreements shall be binding.



17. The Borrower represents, certifies, warrants and agrees that the Borrower
understands all of the provisions of this Security Agreement. The Borrower also
agrees that compliance by the Lender with the express provisions of this
Security Agreement shall constitute good faith and shall be considered
reasonable for all purposes.


5

--------------------------------------------------------------------------------





LENDER:


BLUE WATER CAPITAL
FUNDING, LLC,
a Florida limited liability company




By: /s/ Jeffrey Reed 
Jeffrey Reed
Its:  Chief Operating Officer








BORROWER:


SUMMER ENERGY, LLC,
a Texas limited liability company


 
By: /s/ Jaleea P. George
Jaleea P. George
Its:  CFO

6

--------------------------------------------------------------------------------




 